UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-2833



BILLY T. SALTER,

                                              Plaintiff - Appellant,

          versus


E. VERNON GLENN,

                                              Defendant - Appellee,

          and


JAMES W. ALFORD,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-96-3391-3-19BD)


Submitted:   June 12, 1997                 Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Billy T. Salter, Appellant Pro Se. James Warner Alford, BARNES,
ALFORD, STORK & JOHNSON, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action without prejudice for lack of jurisdiction. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Salter v. Glenn, No. CA-96-3391-3-19BD (D.S.C. Nov. 15,

1996). We grant Respondent Alford’s motion to dismiss him as a

party. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2